UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 15-6432


KELLY RAY JONES,

             Petitioner - Appellant,

      v.

UNITED STATES OF AMERICA,

             Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:14-hc-02131-D)


Submitted: July 27, 2018                                          Decided: August 9, 2018


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kelly Ray Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelly Ray Jones, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition. Jones sought to challenge his convictions

and sentence. We have reviewed the record in light of our recent Circuit precedent,

including United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Jones v. United

States, No. 5:14-hc-02131-D (E.D.N.C. Feb. 3, 2015). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2